Citation Nr: 0834376	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease.  

4.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972 and from May 1975 to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In September 2001, the RO denied the veteran's claim for 
service connection for kidney transplants due to membranous 
glomerulonephritis.  He was notified in September 2001 and 
did not appeal.

2.  The evidence at the time of the September 2001 RO 
decision did not include a medical opinion linking the kidney 
disorder to service; such evidence was subsequently received.  

3.  The veteran's kidney disorder is not the result of 
disease or injury during his active service and was not 
manifested within a year of either period of active service.  

4.  Hypertension is not the result of disease or injury 
during the veteran's active military service, was not 
manifested within a year of either period of active service, 
and was not caused by a service-connected disability.  

5.  Gastroesophageal reflux disease is not the result of 
disease or injury during the veteran's active military 
service, and was not caused by a service-connected 
disability.  

6.  The veteran does not have a respiratory disorder as the 
result of disease or injury during his active military 
service.  


CONCLUSIONS OF LAW

1.  The September 2001 RO decision denying service connection 
for kidney transplants due to membranous glomerulonephritis 
is final.  Evidence received since the RO's 2001 decision is 
new and material and the veteran's claim of entitlement to 
service connection for a kidney disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156, 20.1103 (2007).

2.  A kidney disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  

4.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310(a) (2007).  

5.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO, dated in March 2003, 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty-to-assist letter was provided before the 
adjudication of his claim.  A February 2005 letter provided 
additional notice and afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim, giving him ample time to respond.  Since service 
connection is being denied, failure to provide notice as to 
the rating criteria or effective date provisions that might 
have applied had the claim been granted is harmless error.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  The 
veteran asked the RO to search for records of a claimed 
hospitalization during service.  This was done.  The Naval 
Historical Center and National Archives responded that they 
did not have any records of such hospitalization.  The 
National Personnel Records Center reported that there were no 
Surgeon General Office records and that all available medical 
records were previously furnished.  It appears that all 
sources of Government records have been exhausted and the 
veteran was so notified by the December 2004 supplemental 
statement of the case.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The Board has reviewed the entire file; however, the 
following discussion will be limited to the evidence relevant 
to each claim.  

Service Connection for a Kidney Disorder

There is no dispute that the veteran has a kidney disability.  
The report of private hospitalization, in November 1993, 
documents a renal transplant for end stage renal disease 
secondary to rapidly progressive glomerulonephritis.  Letters 
from the veteran's private physician are to the effect that 
the first kidney was rejected and a second transplant was 
done in 1995.  That has continued to function well.  

The veteran contends that his kidney disorder began in 
service.  His claim was originally denied by the RO in 
December 1999 and January 2000, as not well grounded.  In 
September 2001, the RO reconsidered the claim in light of 
VCAA and the withdrawal of the requirement that a claim be 
well grounded.  The claim was denied because the evidence 
failed to establish a connection between the current kidney 
disorder and disease or injury in service.  The veteran did 
not file a timely appeal.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
In April 2003, the RO originally held that the veteran had 
not submitted new and material evidence to reopen the claim.  
The RO subsequently received letters from the veteran's 
private physician expressing a medical opinion linking the 
current kidney disorder to findings in service.  The RO 
readjudicated the claim with a supplemental statement of the 
case in December 2004 and found that new and material 
evidence to reopen the claim had been received.  However, the 
RO denied the reopened claim.  

The United States Court of Appeals for the Federal Circuit 
has held that, no matter how the RO developed the claim, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board agrees with the RO's decision to reopen the claim 
and consider it on a de novo basis considering all evidence 
both old and new.  The evidence at the time of the September 
2001 RO decision did not include a medical opinion linking 
the kidney disorder to service; such evidence was 
subsequently received from the veteran's private physician, 
J. R. W., M.D., in August 2004.  This evidence meets the 
definition of new and material evidence as set forth in 
38 C.F.R. § 3.156.  Consequently, the Board finds the claim 
has been reopened and will review the claim on a de novo 
basis considering all evidence both old and new.    

Evidence Supporting the Claim

A private hospital discharge summary, dated in August 1992, 
shows that it was the veteran's first admission to that 
hospital and he had end stage renal disease due to rapidly 
progressive glomerulonephritis.  The report stated that he 
was found to have proteinuria while in service in 1972 and 
subsequently underwent an evaluation including an intravenous 
pyelogram.  He did not know the results of the study.  He was 
reportedly well until he sought evaluation for chronic 
malaise in 1991 and was found to have hypertension and renal 
failure.  

The discharge summary from the private hospitalization, for 
kidney transplant, in November 1993, provided a history of 
the veteran being dialysis dependent since January 1993 after 
initially being diagnosed with proteinuria some 20 years 
earlier.  This is clearly based on a history provided by the 
veteran rather than on medical documentation.  However, it 
enhances the veteran's credibility because he was giving a 
history of proteinuria in service, long before he filed a 
claim.  

In May 1999, the veteran certified that he was evaluated for 
a protein leak in a urinalysis while aboard ship.  He was 
later given dye and X-ray (intravenous pyelogram) procedures 
to confirm that he had early stage renal failure since the 
protein leak was an obvious symptom of abnormal filtration of 
the kidney.  That procedure was reportedly done at a naval 
hospital just before his release from service.  He stated 
that he was not properly advised at the time to have follow-
up treatment.  

January 2003 statements from the veteran's sister and 
brother-in-law are to the effect that the veteran stayed with 
them when his ship was in port and that he told them a 
routine urine drug screening had detected some sort of 
protein imbalance related to his kidneys.  He was sent to a 
naval hospital for a dye test to evaluate his kidneys and was 
discharged soon thereafter.  

In June 2003, Dr. J. R. W. reported that he first saw the 
veteran in 1991.  At that time he presented with hypertension 
and chronic renal insufficiency.  He had no history of kidney 
disease at that time, but had been noted to have proteinuria 
while in service in 1972.  In this letter, the doctor did not 
draw a connection between the proteinuria in service and the 
current renal disorders.  

In August 2004, Dr. J. R. W. stated that the veteran was 
first noted to have evidence of kidney disease when he was 
noted to have proteinuria, while in service, in 1972.  

Evidence Against the Claim

The service medical records do not document any proteinuria.  
An undated note preceding May 1972 shows the veteran 
complained of burning on urination.  There was no discharge 
at that time.  Urinalysis revealed 6 - 8 white blood cells.  
The impression was that the findings were within normal 
limits.  He was to see a medical officer.  

On examination for separation from service, in November 1972, 
urinalysis was negative as to specific gravity, albumin, and 
sugar.  Microscopic analysis was essentially negative.  

When the veteran was examined for service, in May 1975, his 
albumin and sugar were negative and his genitourinary system 
was clinically normal.  

Renal disease may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In this case, there is no medical 
documentation of renal disease during the year following 
either period of service.  

Over 15 years passed between the time the veteran left his 
last period of active service, in 1975, and the first medical 
documentation of kidney problems, in 1991.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board obtained a medical opinion in May 2008.  The 
veteran and his representative were duly notified in June 
2008 and the representative filed a response.  The doctor who 
reviewed claims folder concluded that the available evidence 
did not support the contention that the veteran had 
membranous glomerulopathy at the time he was in service.  The 
doctor explained that membranous glomerulopathy typically 
presented later in life and the earliest manifestation was 
proteinuria.  The glomerulopathy was commonly associated with 
hypertension, especially as renal function declined.  The 
doctor acknowledged that the crux of the matter was the 
missing records from the naval hospital where the veteran 
claimed to have a work-up for proteinuria.  It was noted that 
his sister and brother-in-law verified that claim.  If the 
claim was believed, the doctor would reverse his opinion and 
agree with the statement that it was at least as likely as 
not that the veteran's condition began at the time he was in 
service.  The doctor further explained that the amount of 
protein in the urine may increase or decrease depending on 
the overall concentration of the urine and at times may 
escape detection by urine dipsticks, which is what he assumed 
was used in routine evaluation.  In the early stages of renal 
disease, an individual could be asymptomatic.  The doctor 
thought it unusual that no protein was detected in 1975, 
3 years after the visit to the hospital, but it would not be 
impossible.  

Conclusion

This case presents a conflict between the memory of the 
veteran, his sister and bother-in-law on one hand and the 
service medical records on the other.  The medical statements 
supporting the claim are clearly based on the veteran's 
recollection of proteinuria in service and, as such, are no 
better evidence than his claim.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
The documentation in the service medical records shows that 
the problem in service was a burning sensation and that the 
only abnormality on urinalysis was a few white blood cells, 
which was considered to be with normal limits.  The 
urinalysis findings on the November 1972 examination for 
separation from service are in direct contradiction to the 
veteran's report of having proteinuria at that time.  Those 
normal findings in 1972 are supported by the normal findings 
in 1975 and the passage of many years without any medically 
documented treatment.  Consequently, the Board finds that the 
service medical records, made at the time of service, are 
more credible than the recollections of the lay witnesses 
years later.  The service medical records form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Service Connection for Hypertension and Gastroesophageal 
Reflux Disease

The veteran contends that he has hypertension and 
gastroesophageal reflux disease as a result of a kidney 
disorder that began in service.  Service connection may be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  Secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2004); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  As discussed 
above, the veteran's kidney disorder is not service-
connected, so hypertension or gastroesophageal reflux disease 
due to the kidney disorder would not be service-connected.  

The Board has considered all bases for service connection.  
Considering direct or primary service connection, there is no 
evidence of hypertension or gastroesophageal reflux disease 
in service and there is no competent medical evidence 
connecting either disorder to service, independent of the 
kidney disorder.  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In this case, there is no medical 
documentation of hypertension during the year following 
either period of service.  

Conclusion

The Board has considered all bases for these claims 
reasonably raised by the record.   See Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
However, the service medical records, including normal 
findings on separation examination, in 1975, and the passage 
of many years without documented medical complaints form a 
preponderance of evidence against the claims.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Service Connection for a Respiratory Disorder

The service medical records document a cough in August 1969.  
The veteran's throat was within normal limits and it was 
recommended that he discontinue smoking.  In June 1970, he 
had congestion, cough and a sore throat, with rhonchi in the 
lung bases.  An upper respiratory infection (URI) was 
diagnosed.  URI was again diagnosed in March 1971 and August 
1971.  In September 1971, he reported a productive cough with 
blood streaked sputum.  Examination showed his lungs to be 
clear, without rales, rhonchi, or wheezing.  X-rays disclosed 
some streaking in the lower right lung field.  The impression 
was bronchitis.  Treatment included antibiotics.  Two days 
later, he still had the cough but was doing better.  No 
further respiratory problems were documented during the first 
period of service.  The chest X-ray for the November 1972 
separation examination was within normal limits.  

When the veteran was examined for service, in May 1975, his 
lungs and chest where normal and his chest X-ray was 
negative.  The service medical records for the second period 
of service do not document any chronic respiratory disorders.  

The August 1992 private hospital discharge summary reflects a 
complaint of a chronic productive cough with white sputum 
each morning.  On examination, his lungs were clear to 
auscultation.  The chest X-ray was normal.  There was no 
respiratory diagnosis.  

In October 1998, K. A., M.D., reported seeing the veteran for 
a follow-up on his kidney disorder.  He had no complaints, 
shortness of breath, nausea, vomiting, fever or chills.  He 
reported that pneumonia in June 1995 resulted in a 10 day 
stay in an intensive care unit.  Respiratory examination 
showed the veteran's lungs to be clear to auscultation.  The 
extremities had no edema, clubbing, or cyanosis.  There was 
no respiratory diagnosis.  

A January 2004 VA clinical note shows the veteran complained 
of a chronic dry chough.  His lungs were clear to 
auscultation bilaterally without rales, rhonchi, or wheezes.  
There was no respiratory diagnosis.  A February 2004 
computerized tomography scan showed the lung bases to be 
clear.  

Conclusion

The service medical records show that the upper respiratory 
infections and bronchitis in service were appropriately 
treated and resolved without residual disability.  Following 
the last record of respiratory complaints, in September 1971, 
the veteran continued in service for more than a year, until 
December 1972, without any respiratory problems being noted.  
There were no respiratory disorders on the November 1972 
separation examination, the May 1975 examination for service 
or the second period of service, in 1975.  Thereafter many 
years passed without respiratory complaints.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.)  Despite recent complaints, 
current findings by VA and private doctors have not disclosed 
any current chronic respiratory disorder.  Significantly, 
there is no medical opinion linking a current respiratory 
disorder to service.  The medical records form a 
preponderance of evidence which outweigh the veteran's claims 
and show that there was no chronic respiratory disorder in 
service, there is no current respiratory disorder, and there 
is no connection between a current respiratory disorder and 
the veteran's active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  




ORDER

Service connection for a kidney disorder is denied.  

Service connection for hypertension is denied.  

Service connection for gastroesophageal reflux disease is 
denied.  

Service connection for a respiratory disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


